Title: [Diary entry: 2 March 1760]
From: Washington, George
To: 

Sunday Mar. 2. The Morning calm & Serene. About 10 Oclock the Wind freshned from the No. West, and died away by two. At 5 it came Southerly & blew again seeming unsettled. Mr. Clifton came here to day, & under pretence of his Wife not consenting to acknowledge her Right of Dower wanted to disengage himself of the Bargain he had made with me for his Land on the 26th. past and by his Shuffling behaviour on the occasion convincd me of his being the trifling body represented.